Citation Nr: 1423750	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-17 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to October 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is seeking service connection for bilateral hearing loss that is asserted to be the result of acoustic trauma incurred while he served onboard ship off the coast of the Republic of Vietnam.  He was examined by VA in  May 2011 at which time the examiner stated that no opinion could be rendered without speculation regarding whether the Veteran's hearing loss was caused by or related to military noise exposure.  It is noted that service connection has been established for tinnitus and that exposure of the Veteran to acoustic trauma in service has been conceded by VA.  The examiner did not address the Veteran's assertion of continuity of symptomatology since service.  As pointed out by the Veteran's representative, the United States Court of Appeals for Veterans Claims (Court) has held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2013).  Taking into account the Veteran's statements in support of his claim, as well as VA examination demonstrating current hearing loss, the Veteran's claim for service connection should be remanded for an additional VA examination so as to determine whether the currently-diagnosed hearing loss is etiologically-related to his period of active service.  

With regard to the VA audiological examination, the Board notes that the requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  

Accordingly, these issues are REMANDED for the following actions:

1.  The AOJ shall schedule a VA audiological examination so as to assess the nature and etiology of the Veteran's currently-diagnosed hearing loss.  The examiner must provide an opinion as to whether any identified hearing loss is at least as likely as not (a probability of 50 percent or more) etiologically-related to his military service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her examination report that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  Consideration must be given to any of the Veteran's assertions of continuity of symptomatology.  Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  

If it is the opinion of the examiner that the Veteran's current hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

